DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 22 of U.S. Patent No. 9,888,860; and claims 1 – 20 of U.S. Patent No. 10,687,721. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application, the ‘860 patent, and the ‘721 patent all recite assigning each node a conduction velocity; defining a plurality of edges thereby creating a conduction velocity graph; and identifying a cardiac activation wavefront.  The present application is anticipated by the claims of the ‘860 and ‘721 patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a system for mapping cardiac activation wavefronts, comprising: a cardiac activation wavefront processor, and a mapping processor. 
Independent claim 2 recites a process configured to receive as input a geometry of at least a portion of a cardiac surface, the geometry comprising a plurality of nodes; receive as input electrophysiology data for the portion of the cardiac surface, the electrophysiology data comprising conduction velocity data; assign a conduction velocity vector to each node of the plurality of nodes using the conduction velocity data, thereby creating a plurality of conduction velocity vectors; define a plurality of directed edges connecting the plurality of nodes, thereby creating a directed conduction velocity graph; assign a weight to each directed edge of the plurality of directed edges in the directed conduction velocity graph, thereby creating a weighted directed conduction velocity graph; and identify a cardiac activation wavefront using the weighted directed conduction velocity graph; and a processor configured to display a graphical representation of the cardiac activation wavefront on a graphical representation of the geometry of at least a portion of the cardiac surface.
This judicial exception is not integrated into a practical application because the cardiac activation wavefront processor and the mapping processor are recited with high level of generality.  The steps recited could be performed by a generic processor.  
Furthermore, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are merely a manipulation of data.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluations, judgements, and opinions.  In the instant case, a physician could perform the steps on the received electrophysiology data.
	Dependent claims 3 – 16 to not cure the deficiencies of independent claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792